DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to applicant’s amendment filed on 10/6/21. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the invention as claimed, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1, 10 and 17 requires a vehicle latch that comprises a ratchet, a pawl holding the ratchet, and a gear for blocking movement of the pawl.
At the instant, there is no clear explanation or illustration of a vehicle latch that comprises the claimed invention.
The specification just recites the following:

    PNG
    media_image1.png
    506
    614
    media_image1.png
    Greyscale

As shown, there is not a clear explanation of the invention as claimed. The specification just mentions that there could be an alternative embodiment that requires only the ratchet, the pawl and the gear. However, from that paragraph, one of ordinary skill in the art would come up with so many variations that may not be the intention of the applicant and which would have any support from that paragraph.
Furthermore, the applicant fails to provide a clear illustration of the invention claimed. So, this raise the question if the applicant, at the time of filing, has the invention as claimed.
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires the following:

    PNG
    media_image2.png
    105
    638
    media_image2.png
    Greyscale

At the instant, the limitation is indefinite. The claim recites that the gear will be biased to either position from the pawl release position. However, it is unclear how. The specification just mentions the following:

    PNG
    media_image3.png
    523
    650
    media_image3.png
    Greyscale

As explained, once the gear is in the reset position, the motor is turned off, and the spring, drives the gear to the pawl locking position, not as claimed that from the pawl release position, the spring will bias the gear to either the reset or pawl locking position.
Also, if the motor is turned off, how the gear can move since there is a gear connection. If the motor is off, the teeth engagement of the gear and the drive connected to the motor make it impossible to move, and the specification does not mention anything about the teeth of the drive being loose somehow to allow the movement. 
Finally, the claim requires a biasing member, however, the term can be interpreted as any type of biasing member which are not capable of providing the claiming function. As centering biasing member, which is the only one that makes that function capable.

Therefore, giving the benefit of doubt that somehow after the motor is tuned off, movement of the gear is allowed (which requires a very clear explanation from the applicant), the limitation will be interpreted and examined as “after the gear reaches the reset position or the pawl release position, the motor is turned off, allowing a centering biasing member to bias the gear back to the pawl locking position”.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, and 17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Pat No 6,565,131 to Roos.

    PNG
    media_image4.png
    517
    888
    media_image4.png
    Greyscale

Roos discloses a vehicle latch that comprises a ratchet (2) configured to capture a striker; a pawl (7) configured to hold the ratchet; and a gear (13) driven by an electric motor (10) into a pawl locking position in which a gear locking surface (16) directly blocks movement of a pawl locking surface, so that the gear directly holds the pawl in a ratchet holding position (fig 5).
Rotation of the gear by the electric motor to a reset position (wherein the projection 16 engages the pawl, fig 5), causes movement of the pawl toward the ratchet holding position (the force exerted by the projection 16 to the pawl is capable of making the pawl to move toward the ratchet holding position). 
When the gear is rotated to a pawl release position (fig 6), it drives the pawl to a ratchet release position and is capable of holding the pawl in the ratchet release position.
The gear is configured to rotate again in order to move the pawl toward the ratchet holding position.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 6,565,131 to Roos in view of US Pat No 6,523,376 to Baukholt et al (Baukholt).
Roos discloses that the vehicle latch further comprises a pawl position sensor (24) configured to detect the presence of the pawl. 
However, Roos fails to disclose that the vehicle latch further comprises a gear position sensor configured to detect the presence of the gear. 
Baukholt teaches that it is well known in the art to provide a gear (1.9) with a sensor (1.23) to detect the position of the gear.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch described by Roos with a gear sensor, as taught by Baukholt, in order to detect the position of the gear.

Allowable Subject Matter
Claims 4, 12, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in 
Claims 5-9, 13 and 16 would also be allowed since the claims depend from claims 4, 12, and 15 above.

Response to Arguments
With respect to the 112-1st paragraph rejection and drawings objection, the applicant argues that the specification has enough to allow one of ordinary skill in the art to make and use the invention as claimed. 
As mentioned above, the application fails to clearly illustrate the invention as claimed, so one of ordinary skill in the art will make and use it. Where is the invention illustrated, as claimed? Therefore, the rejection and the drawing objection is maintained.

With respect to the 112-2nd paragraph rejection to claim 2, the current amendment overcomes the issue. Therefore, the 112-2nd paragraph rejection to claim 2 has been withdrawn.
With respect to the 112-2nd paragraph rejection to claim 4, the applicant argues that the rejection should be withdrawn since the specification clearly defines the invention.
At the instant, the claim requires a spring to bias the gear toward the pawl locking position from either the pawl release position or the reset position. Claim 4 depends from claim 1, which already requires that a motor is moving the gear. So, how a spring can bias the gear to the pawl locking position, if the motor is still operating the gear? 

If the motor is turned off, how the gear can move since there is a gear connection. If the motor is off, the teeth engagement of the gear and the drive connected to the motor make it impossible to move, and the specification does not mention anything about the teeth of the drive being loose somehow to allow the movement. 
Therefore, the argument is not persuasive.  

As to the prior art rejection, argues that Roos fails to disclose that the pawl is not blocked from moving away from the ratchet in the ratchet holding position.
As seen in fig 5, Roos disclose that in order to reach the closed position shown, the motor is still in operation, making the pin 16 to rotate counterclockwise until it engages the block surface, as illustrated. Then the motor is turned off. 
At that moment, the gear is directly blocking movement of the pawl locking surface, holding the pawl in the ratchet holding position. 
Therefore, the argument is not persuasive.

Since no argument is persuasive and the examiner will maintain his position, the rejections and drawing objection is maintained.
Prosecution has been closed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 4, 2021.